Citation Nr: 0301362	
Decision Date: 01/24/03    Archive Date: 02/04/03

DOCKET NO.  98-12 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.  

2.  Entitlement to service connection for bronchial 
asthma.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel



INTRODUCTION

The appellant had active service from March 1972 to 
February 1974 and from July 1974 to July 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.  In that 
determination, the RO denied the appellant's claims of 
entitlement to service connection for a lumbar spine 
disorder and bronchial asthma.  The appellant disagreed 
and this appeal ensued.  

In January 2002, a hearing was held before the 
undersigned, who is the Board member making this decision 
and who was designated by the Chairman to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 
2002).  A transcript of the hearing is of record.  

This case has been advanced on the docket because 
administrative error resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2002).


FINDINGS OF FACT

1.  A lumbar spine disorder, including degenerative disc 
disease, was first manifested more than one year after the 
appellant separated from service and is not related to 
that service.  

2.  Bronchial asthma was first manifested after the 
appellant separated from service and is not related to 
that service.  



CONCLUSIONS OF LAW

1.  A lumbar spine disorder was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).  

2.  Bronchial asthma was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) 
redefined VA's duty to assist, enhanced its duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-
claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C.A. 
§ 5107 are effective retroactively to claims filed and 
pending before the date of enactment.  38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2002).  The United States Court of Appeals for the Federal 
Circuit has ruled that the retroactive effective date 
provision of the Act applies only to the amendments to 
38 U.S.C.A. § 5107.  See Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002); Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  However, the VA regulations promulgated 
to implement the Act provide for the retroactive effect of 
the regulations, except as specified.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Whereas VA regulations are 
binding on the Board, 38 C.F.R. § 20.101(a) (2002), the 
Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at 
issue.  

The claims involve requests for service connection and 
there is no issue as to whether they are substantially 
complete.  The appellant filed the appropriate form 
seeking to establish entitlement to service connected 
compensation in August 1986. 38 U.S.C.A. §5102 (West Supp. 
2002); 38 C.F.R. §§ 3.150(a), 3.151(a), 3.159(b)(2) 
(2002).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(b) (2002).  In April 1997 
letters, the RO informed the appellant of the need for the 
service medical records and for his permission to obtain 
records from Dr. Lopez.  The RO also indicated that it had 
requested the service medical records from the military, 
but that he could submit any service medical records in 
his possession or any other pertinent evidence concerning 
the appeal.  In an August 1997 letter, the RO indicated to 
the appellant that it had not received the service medical 
records requested from the military and asked him to 
submit any records in his possession and to identify any 
sources of treatment during service.  The appellant 
responded that same month that he had no such records in 
his possession and that he received only outpatient 
treatment at a military hospital in Panama.  In a June 
1998 statement of the case, the RO listed the evidence 
considered, the legal criteria for evaluating the claim, 
and the analysis of the facts as applied to those 
criteria, thereby informing the appellant of the 
information and evidence necessary to substantiate the 
claim.  There is no indication that additional 
notification of the types of evidence needed to 
substantiate the claims, or of VA's or the appellant's 
responsibilities with respect to the evidence, is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(c), (d) (2002).  Such 
assistance includes making every reasonable effort to 
obtain relevant records (including private and service 
medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies 
to the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West Supp. 2002); 
38 C.F.R. § 3.159(c)(1-3) (2002).  The appellant has 
identified two sources of treatment for his claimed 
disabilities: a private physician and the service medical 
records.  As for the private physician, Dr. Lopez, the 
appellant testified in January 2002 that he could not 
locate these records.  Nonetheless, he provided copies of 
clinical records prepared by that physician in 1995.  By 
his testimony in January 2002, he indicated that no 
further records were available.  The Board sees no further 
need to seek more comprehensive records from Dr. Lopez, 
for the appellant reported in his statement and testimony 
that he did not know that physician's location.  

Regarding the service medical records, in February 1997 
the RO requested the service medical records from the 
National Personnel Records Center (NPRC); in April 1997, 
it requested the service medical records from the Army 
Personnel Records Center (ARPERCEN).  In April 1997, 
ARPERCEN reported that it did not possess the service 
medical records; in May 1997, NPRC reported that it did 
not possess them.  Further inquiries were made to these 
agencies, the proper repositories of service medical 
records, in August and October 1997, without success.  

The RO concluded after its efforts that the complete 
original service medical records are not available.  The 
Board must reluctantly concur with this assessment. VA 
must place an increased emphasis on the duty to assist in 
cases where service medical records are not available.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  See 
Dixon v. Derwinski, 3 Vet. App. 261 (1992) (where denial 
of a veteran's claim rests, in part, on the government's 
inability to produce records that were once in its 
custody, an explanation of the reasonableness of the 
search conducted and why further efforts are not justified 
is required); Moore v. Derwinski, 1 Vet. App. 401 (1991) 
(duty to assist is particularly great in light of the 
unavailability of service medical records).  The RO made 
repeated inquiries to the appropriate agencies charged 
with maintaining these records.  It also performed 
searches of the VA facilities in Honolulu, Hawaii, and in 
San Juan, Puerto Rico.  The appellant indicated in August 
1997 and January 2002 statements that he received 
outpatient treatment at an Army hospital in Panama.  
Outpatient treatment records are generally associated with 
the service member's service medical records, as opposed 
inpatient records that are maintained by the medical 
facility and retired to NPRC separate from the service 
medical records.  As the appellant has not indicated that 
he received inpatient treatment in Panama, there is no 
further reason to request records from the service 
department or NPRC.  The appellant has not identified any 
other sources of treatment.  The Board concludes that 
VA has, in light of its heightened obligations, undertaken 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the 
benefit sought.  

Assistance shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim .  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  The RO afforded the appellant VA 
examinations in April and May 1997.  

On appellate review, the Board sees no areas in which 
further development may be fruitful.  The requirements of 
the VCAA have been substantially met by the RO, and there 
would be no possible benefit to remanding this case to the 
RO for its consideration of the requirements of the VCAA 
in the first instance.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  The 
RO's January 2002 letter to the appellant informed him of 
the evidence and criteria needed for showing service 
connection, and the undersigned at the January 2002 
hearing discussed the evidence not of record that might be 
relevant to his claims.  Under these circumstances, 
adjudication of this appeal, without referral to the RO 
for initial consideration under VCAA, poses no harm or 
prejudice to the appellant.  See, e.g.,  Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  Additionally, 
the Board's consideration of the VCAA regulations in the 
first instance is not prejudicial to the appellant because 
the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided by the 
VCAA.  

II.  Analysis

The claimant seeks to establish service connection for a 
lumbar spine disorder and bronchial asthma.  He asserts he 
received treatment for these disorders in service, in the 
late 1980s and the early 1990s, as an outpatient at an 
Army hospital in Panama.  He also reported that his only 
treatment following service was from Dr. Lopez in 1995.  

Service connection means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty 
in the active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2002); 38 C.F.R. § 3.303(a) 
(2002).  In order to establish service connection, either 
the evidence must show affirmatively that such a disease 
or injury was incurred in or aggravated by service, or 
statutory presumptions may be applied.  There must be 
medical evidence of a current disability, medical or lay 
evidence of in-service incurrence or aggravation of a 
disease or injury, and medical evidence linking the 
current disability to that in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

A veteran who has 90 days or more of wartime service may 
be entitled to presumptive service connection of a chronic 
disease, including arthritis, that becomes manifest to a 
degree of 10 percent or more within one year from service.  
This presumption is rebuttable by affirmative evidence to 
the contrary.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.307 (2002).  

With chronic disease shown as such in service or within 
the presumptive period so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date are service connected, 
unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b) (2002).

A private CT scan and x-ray study in October 1995 and a VA 
orthopedic examination in April 1997 showed compression 
fracture of the L2 vertebral body with prominent disc 
bulging and minimal anterior subluxation of the right L2-
L3 joint and degenerative disc disease.  VA respiratory 
examination in May 1997 revealed bronchial asthma, and a 
pulmonary function test that same month showed mild 
obstructive ventilatory defect with mild restriction.  
These findings show current low back and respiratory 
disorders satisfying the initial element of a service-
connection claim.  

The appellant asserted in his January 2002 hearing 
testimony that he was treated for a back disorder 
beginning in 1985 and for asthma in 1993.  In April 1997 
and May examinations, it was noted he claimed treatment in 
1977 for low back pain after lifting heavy objects and 
treatment for asthma since 1976.  With the service medical 
records not available, despite VA's efforts to obtain 
them, the Board has before it no evidence other than the 
appellant's post-service allegations to support a finding 
that he had in-service incurrence or aggravation of a 
disease or injury.  

Even accepting the appellant's lay allegations of in-
service lumbar and asthmatic symptomatology, neither the 
VA examinations in April and May 1997 nor the 1995 private 
treatment records establishes or implies a correlation 
between the appellant's military service and his current 
lumbar spine and bronchial asthma disorders.  The sole 
evidence supporting a link between service (ending in June 
1994) and the post-service findings of L2 compression 
fracture, prominent disc bulging, minimal right L2-L3 
anterior subluxation, and degenerative disc disease (first 
shown in October 1995, more than one year after the 
appellant separated from service), and bronchial asthma 
(first shown in May 1997), consists of the appellant's lay 
testimony and allegations.  During his service, one of the 
appellant's primary military specialties was medical 
specialist.  His medical training and experience provides 
his testimony with some probative value.  Black v. Brown, 
10 Vet. App. 279, 284 (1997); Goss v. Brown, 9 Vet. App. 
109, 114-15 (1996); Williams v. Brown, 4 Vet. App. 270, 
273 (1993).  Cf. Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (for the most part, medical testimony must 
be provided by a witness qualified as an expert by 
knowledge, skill, experience, training, or education).  
The allegations of a link between the current findings and 
treatment in service, though, cannot conclusively 
constitute competent medical evidence tying the post-
service symptomatology to service.  Moreover, any 
conclusion reached by the VA examiners in April and May 
1997 as to the etiology of the lumbar spine and bronchial 
asthma would be at best speculative, for the only 
indication of in-service symptomatology or treatment is 
the appellant's unsubstantiated contentions.  The Board 
cannot conclude, therefore, that the evidence provides a 
link between the post-service findings and the appellant's 
service.  

In light of the evidence of record and based on this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a lumbar spine 
disorder and bronchial asthma.  


ORDER

Service connection for a lumbar spine disorder is denied.  

Service connection for bronchial asthma is denied.  



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

